DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  For example, a more descriptive title could be, “DISPLAY DEVICE WITH WIRING LINE BETWEEN ISLANDS IN BENDING REGION”.

Claim Objections
Claims 2-11 are objected to because of the following informalities:  

In claim 2, line 3, the examiner suggests changing “the residual layer does” to “the residual layers do”, otherwise, there would be a lack of antecedent basis;

In claim 3, line 3, the examiner suggests changing “the residual layer is” to “the residual layers are”, otherwise, there would be a lack of antecedent basis;

In claim 5, line 4, the examiner suggests changing “the extension” to “an extension”, otherwise, there would be a lack of antecedent basis;

In claim 8, line 5, the examiner suggests changing “the residual layer is” to “the residual layers are”, otherwise, there would be a lack of antecedent basis;

In claim 9, line 3, the examiner suggests changing “the residual layer is” to “the residual layers are”, otherwise, there would be a lack of antecedent basis;

In claim 9, line 4, the examiner suggests changing “the residual layer” to “the residual layers”, otherwise, there would be a lack of antecedent basis;

In claim 10, line 5, the examiner suggests changing “the residual layer is” to “the residual layers are”, otherwise, there would be a lack of antecedent basis;

In claim 11, line 3, the examiner suggests changing “the residual layer is” to “the residual layers are”, otherwise, there would be a lack of antecedent basis; and 

Claims 4, 6 and 7 inherit the objection(s) to claim 2, 3 or/and 5.

Appropriate correction is required.
	For the purpose of examination, claims 2-11 are interpreted/understood as suggested.

Allowable Subject Matter
Claims 1, 2-11(as interpreted), and 12 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 1-12 are allowed primarily because the prior art of record cannot anticipate or render obvious the following limitations, in combination as recited in independent claim 1: a frame wiring line that is provided on…a front face of the frame flattening film, wherein in the bending region…a plurality of residual layers…are provided in island shapes in the openings in a plan view, and the frame wiring line is disposed between the residual layers adjacent to each other.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The references listed on the attached PTO-892 disclose display devices with features including bending regions with island shapes and/or wiring lines in the bending regions, wherein the features have some similarities to that of the current invention.

This application is in condition for allowance except for the following formal matters: 
Claims 2-11 are objected to for minor informalities.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEX H MALSAWMA whose telephone number is (571)272-1903. The examiner can normally be reached M-F (4-12 Hours, between 5:30AM-10PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LEX H MALSAWMA/Primary Examiner, Art Unit 2892